DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings

The drawings filed 2/19/2020 are accepted and under consideration by the Examiner.
Specification

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/19/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al. (US 2018/0136853 A1) hereinafter Choi et al.
Regarding claim 1, Choi et al. teaches a semiconductor system (comprising “computing device” 10 in communication with an external device, Paragraphs [0053]-[0054]), comprising: 
a universal flash storage (UFS) host (“computing device” Figure 1, #100) comprising a host controller interface (host interface layer” 136a may include a “UFS host interface layer (HIL)” using UFS-based communication, Paragraph [0113]), a UniPro and a M-PHY (“the processor interface 143 may have the MPIP M-PHY physical layer and a MIPI UniPro link layer” Paragraph [0086]); 
a UFS device configured to exchange data with the UFS host through a UFS interface (“non-volatile memory device” 131 of the storage device may perform “UFS-based communication” Paragraph [0113] through a “universal flash storage (UFS) host interface layer (HIL)” Paragraph [0113]); and 
an application processor (“application processor” #110, Paragraph [0107]) configured to control the UFS host (“the application processor 11 may drive an operating system of the computing device 10 and may execute various applications” Paragraph [0054]), 
wherein the UFS device is configured (via “power manager” 150 to independently control sleep modes Paragraph [0068]) to maintain a power-on status when the application processor operates in a suspend mode (“when the application processor 110 in the first power domain is controlled to enter the sleep mode, the modem 120, the storage device 130, and the switch 140 in the second power domain may be controlled to enter (or stay in) the active mode” Paragraph [0069]).
Regarding claim 2, Choi et al. teaches all of the features with respect to claim 1 as outlined above.
Choi et al. further teaches wherein the UFS device is configured to operate in a hibernation mode when the application processor operates in the suspend mode (“a first power domain includes the application processor 110… a third power domain include the storage device 130. The power manager 150 may control sleep modes and active modes of the first to third power domains independently” Paragraph [0071], for example, the application processor 110 and the storage device 130 may both be “controlled to enter the sleep mode” Paragraph [0072]).  
Regarding claim 5, Choi et al. teaches all of the features with respect to claim 2 as outlined above.
Choi et al. further teaches wherein before the application processor enters the suspend mode, the UFS device is configured to enter the hibernation mode (“a first power domain includes the application processor 110… a third power domain include the storage device 130. The power manager 150 may control sleep modes and active modes of the first to third power domains independently” Paragraph [0071]. For example, the application processor 110 and the storage device 130 may both be controlled to “enter the sleep mode” [0072]).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. in view of Baumgartner et al. (US 2004/0230850 A1) hereinafter Baumgartner et al.
Regarding claim 3, Choi et al. teaches all of the features with respect to claim 2 as outlined above.
Choi et al. does not appear to explicitly teach, however, Baumgartner et al. further teaches wherein the application processor is configured to provide a reference clock signal to the UFS device before the UFS device enters the hibernation mode (“When the primary clock domain determines that the core has been idle for the programmable number of clocks, it asserts a SLEEP_REQ signal” Paragraph [0030]), and the application processor is configured not to provide the reference clock signal to the UFS device when the UFS device operates in the hibernation mode (“Clocks are disabled (gated) in the primary clock domain when the primary clock domain is in the ASLEEP state” Paragraph [0037]).  
The disclosures of Choi et al. and Baumgartner et al., hereinafter CB, are analogous art to the claimed invention because they are in the same field of endeavor of reducing power consumption.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of CB before them, to modify the teachings of Choi et al. to include the teachings of Baumgartner et al. since both CB teach transitioning to lower power states. Therefore it is applying a known technique (a clock signal is . 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. in view of Shimazaki et al. (US 2010/0275046 A1) hereinafter Shimazaki et al.
Regarding claim 4, Choi et al. teaches all of the features with respect to claim 2 as outlined above. 
Choi et al. does not appear to explicitly teach, however, Shimazaki et al. teaches wherein the application processor is configured to provide a reset signal to the UFS device when the application processor operates in the suspend mode (“before the peripheral device 21 is reset by the reset signal LPC Reset# from the south bridge 115, the peripheral device 21 can normally be informed that the peripheral device 21 is to prepare for power off” Paragraph [0036]).   
The disclosures of Choi et al. and Shimazaki et al., hereinafter CS, are analogous art to the claimed invention because they are in the same field of endeavor of reducing power consumption.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of CS before them, to modify the teachings of Choi et al. to include the teachings of Shimazaki et al. since both CS teach transitioning to lower power states. Therefore it is applying a known technique (a peripheral device being provided a reset signal from processor [0036] of Shimazaki et al.) to a known device (a system with different power domains that can independently maintain inactive/active states [0069] of Choi et al.) ready for improvement to yield predictable results (the processor . 

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. in view of Falik et al. (US 2014/0068302 A1) hereinafter Falik et al.
Regarding claim 6, Choi et al. teaches all of the features with respect to claim 5 as outlined above. 
Choi et al. does not appear to explicitly teach, however Falik et al. teaches wherein before the UFS device enters the hibernation mode, the application processor is configured to store at least one of a setting value or status information relating to at least one of the host controller interface, the UniPro, or the M- PHY of the UFS host (“Upon detection of S3 entrance, in one embodiment, SP3 entrance is enabled by having context preservation logic 218 preserve CPU context (e.g., a processor package’s components) at a local memory, such as the RAM” Paragraph [0024], [0032]).  
The disclosures of Choi et al. and Falik et al., hereinafter CF, are analogous art to the claimed invention because they are in the same field of endeavor of reducing power consumption.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of CF before them, to modify the teachings of Choi et al. to include the teachings of Falik et al. since both CF teach transitioning to lower power states. Therefore it is applying a known technique (the processor stores setting or status information of the host [0024], [0032]) to a known device (a system with different power domains that can independently maintain inactive/active states [0069] of Choi et al.) ready for improvement to yield predictable results (the processor stores setting or status information of the host [0024], [0032]), KSR, MPEP 2143. 
Regarding claim 7, Choi et al. teaches all of the features with respect to claim 2 as outlined above.
Choi et al. does not appear to explicitly teach, however, Falik et al. teaches wherein after the application processor exits the suspend mode, the UFS device is configured to exit the hibernation mode (“A wake up event is triggered… and is communicated to PCH 114 where the power is turned on 452 and the one or more device 404 are exited from D3” Paragraph [0034]).
The disclosures of Choi et al. and Falik et al., hereinafter CF, are analogous art to the claimed invention because they are in the same field of endeavor of reducing power consumption.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of CF before them, to modify the teachings of Choi et al. to include the teachings of Falik et al. since both CF teach transitioning to lower power states. Therefore it is applying a known technique (when the processor wakes up, then the device is configured to exit the hibernation mode by turning power on [0034] of Falik et al.) to a known device (a system with different power domains that can independently maintain inactive/active states [0069] of Choi et al.) ready for improvement to yield predictable results (the device is powered on and the hibernation mode is exited [0034] of Falik et al.), KSR, MPEP 2143. 
Regarding claim 8, CF teaches all of the features with respect to claim 7 as outlined above.
Falik et al. further teaches wherein before the UFS device exits the hibernation mode, the application processor is configured to restore at least one of a setting value or status information relating to the at least one of the host controller interface, the UniPro, or the M-PHY of the UFS host (“…an S3P exit is initiated beginning with various processes, such as the restoration of CPU socket context 454 and ring context… as part of the S3P exit, .  

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2018/0136853 A1) hereinafter Choi et al. in view of Shin et al. (US 2019/0034106 A1) hereinafter Shin et al.
Regarding claim 11, Choi et al. teaches a semiconductor system (comprising “computing device” 10 in communication with an external device, Paragraphs [0053]-[0054]), comprising:  
a universal flash storage (UFS) host (“computing device” Figure 1, #100) comprising a host controller interface (host interface layer” 136a may include a “UFS host interface layer (HIL)” using UFS-based communication, Paragraph [0113]), a UniPro and a M-PHY (“the processor interface 143 may have the MPIP M-PHY physical layer and a MIPI UniPro link layer” Paragraph [0086]); 
a UFS device configured to exchange data with the UFS host through a UFS interface (“non-volatile memory device” 131 of the storage device may perform “UFS-based communication” Paragraph [0113] through a “universal flash storage (UFS) host interface layer (HIL)” Paragraph [0113]); and 
an application processor (“application processor” #110, Paragraph [0107]) configured to control the UFS host (“the application processor 11 may drive an operating system of the computing device 10 and may execute various applications” Paragraph [0054]), 
While Choi et al. teaches wherein the UFS device is configured (via “power manager” 150 to independently control sleep modes Paragraph [0068]) to a power-on status (“when the application processor 110 in the first power domain is controlled to enter the sleep mode, the modem 120, the storage device 130, and the switch 140 in the second power domain may be controlled to enter (or stay in) the active mode” Paragraph [0069]), Choi et al. teaches that this when the UFS host is in a sleep status, as opposed to a power-off status, as claimed. Therefore, Choi et al. does not appear to explicitly teach the limitation of “wherein the UFS device is configured to a power-on status when the UFS host is in a power-off status” (emphasis on underlined portion of the claim).
However, Shin et al. teaches wherein the UFS device is configured to a power-on status when the UFS host is in a power-off status (“the UFS sleep mode may be entered when Flash memory device 130 receives a specific command from host device 110… In the UFS sleep mode, memory core 138 may be powered down, and so, correspondingly, power control signal VCC is provided to turn off power rail VCC 132a… the state of Flash memory device 130 is in a low power mode, which memory core being powered down as mentioned above” Paragraph [0036]).
The disclosures of Choi et al. and Shin et al., hereinafter CSh, are analogous art to the claimed invention because they are in the same field of endeavor of reducing power consumption.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of CSh before them, to modify the teachings of Choi et al. to include the teachings of Shin et al. since both CSh teach transitioning to lower power states. Therefore it is applying a known technique (when the UFS host is in a power-off state, the UFS device may be in a power-on state [0036] of Shin et al.) to a known device (a system with different power domains that can independently maintain inactive/active states [0069] of Choi et al.) ready for improvement to yield predictable results (the UFS is in a power-on state when the UFS host Is in a power-off state [0036] of Shin et al.), KSR, MPEP 2143. 
Regarding claim 12, CSh teaches all of the features with respect to claim 11 as outlined above.
wherein the UFS device is configured to operate in a hibernation mode when the UFS host is in the power-off status (“The link status pertaining to data 112 and CMD 114 of interface 120 in the UFS sleep mode involves support for stalling or hibernating; and the state of Flash memory device 130 is in a low power mode, which memory core being powered down as mentioned above” Paragraph [0036]).  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over CSh in further view of Baumgartner et al. (US 2004/0230850 A1) hereinafter Baumgartner et al.
Regarding claim 13, CSh. teaches all of the features with respect to claim 12 as outlined above.
CSh does not appear to explicitly teach, however, Baumgartner et al. further teaches wherein the application processor is configured to provide a reference clock signal to the UFS device before the UFS device enters the hibernation mode (“When the primary clock domain determines that the core has been idle for the programmable number of clocks, it asserts a SLEEP_REQ signal” Paragraph [0030]), and the application processor is configured not to provide the reference clock signal to the UFS device when the UFS device operates in the hibernation mode (“Clocks are disabled (gated) in the primary clock domain when the primary clock domain is in the ASLEEP state” Paragraph [0037]).  
The disclosures of CSh and Baumgartner et al., hereinafter CShB, are analogous art to the claimed invention because they are in the same field of endeavor of reducing power consumption.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of CShB before them, to modify the teachings of Choi et al. to include the teachings of Baumgartner et al. since both CShB teach transitioning to lower power states. Therefore it is applying a known technique (a clock signal is asserted when the core is idle and disabled when the domain is in asleep state . 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over CSh in further view of Shimazaki et al. (US 2010/0275046 A1) hereinafter Shimazaki et al.
Regarding claim 14, CSh teaches all of the features with respect to claim 12 as outlined above. 
CSh does not appear to explicitly teach, however, Shimazaki et al. teaches wherein when the UFS host is in the power-off status, the application processor is configured to provide a reset signal to the UFS (“before the peripheral device 21 is reset by the reset signal LPC Reset# from the south bridge 115, the peripheral device 21 can normally be informed that the peripheral device 21 is to prepare for power off” Paragraph [0036]).   
The disclosures of CSh and Shimazaki et al., hereinafter CShS, are analogous art to the claimed invention because they are in the same field of endeavor of reducing power consumption.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of CShS before them, to modify the teachings of Choi et al. to include the teachings of Shimazaki et al. since both CShS teach transitioning to lower power states. Therefore it is applying a known technique (a peripheral device being provided a reset signal from processor [0036] of Shimazaki et al.) to a known device (a system with different power domains that can independently maintain inactive/active states [0069] of Choi et al.) ready for improvement to yield predictable results (the processor notifies the peripheral device to be reset via a reset signal [0036] of Shimazaki et al.), KSR, MPEP 2143. 

Claim 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Falik et al. in view of Choi et al.
Regarding claim 15, Falik et al. teaches a method for operating a semiconductor system, the method comprising: 
storing, by an application processor, at least one of a setting value or status information relating to at least one of a host controller interface, a UniPro or a M-PHY of a host (“Upon detection of S3 entrance, in one embodiment, SP3 entrance is enabled by having context preservation logic 218 preserve CPU context (e.g., a processor package’s components) at a local memory, such as the RAM” Paragraph [0024], [0032]); 
controlling, by the application processor, the UFS host to enter a suspend mode (“a power state change command (such as a “standby” command, also called “suspend to RAM” or S3 or S3P command…) can be initiated in different ways” Paragraph [0018]); 
exiting, by the application processor, the suspend mode (“A wake up event is triggered… and is communicated to PCH 114 where the power is turned on 452 and the one or more device 404 are exited from D3” Paragraph [0034]); 
restoring, by the application processor, the at least one of the setting value or the status information relating to the at least one of the host controller interface, the UniPro or the M-PHY of the host (“…an S3P exit is initiated beginning with various processes, such as the restoration of CPU socket context 454 and ring context… as part of the S3P exit, CPU cores 104 are awakened and their preserved context are resumed 480” Paragraph [0034]).
Falik et al. does not appear to explicitly teach, however, Choi et al. teaches entering, by an UFS device, a hibernation mode (“a first power domain includes the application processor 110… a third power domain include the storage device 130. The power manager 150 may control sleep modes and active modes of the first to third power domains independently” ; and exiting, by the UFS device, the hibernation mode (“the power manager 150” may be requested to “allow the storage device 130 to enter the active mode” if the storage device is in the sleep mode Paragraph [0089]. Note that entering the active mode from a sleep mode means that the device is exiting the sleep mode).  Choi et al. further teaches that the host is a universal flash storage (UFS) host (“computing device” Figure 1, #100 including a host interface layer” 136a may include a “UFS host interface layer (HIL)” using UFS-based communication, Paragraph [0113])
The disclosures of Falik et al. and Choi et al., hereinafter FC, are analogous art to the claimed invention because they are in the same field of endeavor of reducing power consumption.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of FC before them, to modify the teachings of Falik et al. to include the teachings of Choi et al. since both FC teach transitioning to lower power states. Therefore it is applying a known technique (a UFS device exiting/entering hibernation mode [0072], [0089] of Choi et al.) to a known device (storing/restoring status information of a host [0032]-[0034] of Falik et al.) ready for improvement to yield predictable results (a UFS device has entered and exited hibernation mode [0072], [0089] of Choi et al.), KSR, MPEP 2143. 
Regarding claim 16, FC teaches all of the features with respect to claim 15 as outlined above.
Choi et al. further teaches wherein the UFS device is configured to operate in the hibernation mode when the application processor operates in the suspend mode (“a first power domain includes the application processor 110… a third power domain include the storage device 130. The power manager 150 may control sleep modes and active modes of the first to third power domains independently” Paragraph [0071], for example, the application .  

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over FC in further view of Baumgartner et al. 
Regarding claim 17, FC teaches all of the features with respect to claim 2 as outlined above.
FC does not appear to explicitly teach, however, Baumgartner et al. further teaches wherein the application processor is configured to provide a reference clock signal to the UFS device before the UFS device enters the hibernation mode (“When the primary clock domain determines that the core has been idle for the programmable number of clocks, it asserts a SLEEP_REQ signal” Paragraph [0030]), and the application processor is configured not to provide the reference clock signal to the UFS device when the UFS device operates in the hibernation mode (“Clocks are disabled (gated) in the primary clock domain when the primary clock domain is in the ASLEEP state” Paragraph [0037]).  
The disclosures of FC and Baumgartner et al., hereinafter FCB, are analogous art to the claimed invention because they are in the same field of endeavor of reducing power consumption.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of FCB before them, to modify the teachings of Choi et al. to include the teachings of Baumgartner et al. since both FCB teach transitioning to lower power states. Therefore it is applying a known technique (a clock signal is asserted when the core is idle and disabled when the domain is in asleep state [0030], [0037] of Baumgartner et al.) to a known device (a system with different power domains that can independently maintain inactive/active states [0069] of Choi et al.) ready for improvement to . 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over FC in further view of Shimazaki et al.
Regarding claim 18, FC teaches all of the features with respect to claim 16 as outlined above.
FC does not appear to explicitly teach, however, Shimazaki et al. teaches wherein when the UFS host is in the power-off status, the application processor is configured to provide a reset signal to the UFS (“before the peripheral device 21 is reset by the reset signal LPC Reset# from the south bridge 115, the peripheral device 21 can normally be informed that the peripheral device 21 is to prepare for power off” Paragraph [0036]).   
The disclosures of FC and Shimazaki et al., hereinafter FCS, are analogous art to the claimed invention because they are in the same field of endeavor of reducing power consumption.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of FCS before them, to modify the teachings of Choi et al. to include the teachings of Shimazaki et al. since both FCS teach transitioning to lower power states. Therefore it is applying a known technique (a peripheral device being provided a reset signal from processor [0036] of Shimazaki et al.) to a known device (a system with different power domains that can independently maintain inactive/active states [0069] of Choi et al. and storing/restoring status information of a host [0032]-[0034] of Falik et al.) ready for improvement to yield predictable results (the processor notifies the peripheral device to be reset via a reset signal [0036] of Shimazaki et al.), KSR, MPEP 2143. 


Allowable Subject Matter
Claims 9-10 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Specifically regarding claim 9, “wherein after the application processor exits the suspend mode, the UFS host is configured not to perform a UFS Linkstartup task,” having a semiconductor device wherein after the application processor exists the suspend mode, the UFS device is configured to exit the hibernation mode, yet the UFS host is not configured to perform a UFS Linkstartup task. The closest prior art of record is Falik et al. which teaches that the device exists a hibernation/sleep mode by waking up, however, does not disclose wherein after the application processor exits the suspend mode, the UFS host is configured not to perform a UFS Linkstartup task.
Claim 19 recites substantially similar limitations as claim 9 and would therefore be allowable under the same rationale as claim 9. 
Specifically regarding claim 10, “wherein after the application processor exits the suspend mode, the UFS host is configured not to perform a UFS Power Mode Change task,” having a semiconductor device wherein after the application processor exists the suspend mode, the UFS device is configured to exit the hibernation mode, yet the UFS host is not configured to perform a UFS Power Mode Change. The closest prior art of record is Falik et al. which teaches that the device exists a hibernation/sleep mode by waking up, however, does not disclose wherein after the application processor exits the suspend mode, the UFS host is configured not to perform a UFS Power Mode Change.
Claim 20 recites substantially similar limitations as claim 10 and would therefore be allowable under the same rationale as claim 10. 


Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE WEI whose telephone number is (571)270-0067.  The examiner can normally be reached on Mon - Thurs (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, REGINALD BRAGDON can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JANE WEI
Primary Examiner
Art Unit 2131



/JANE WEI/Primary Examiner, Art Unit 2139